DETAILED ACTION
Claims 1-20 are pending. Applicant has amended claims 1-3, 7, 8 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisley et al. (US 10,897,466 B2) in view of Farhan et al. (US 2016/0224381 A1) further in view of Vaishnav et al. (US 2019/0324893 A1).

As to claim 1, Sisley teaches a surrogate model computing (SMC) system comprising:
a user computing device comprising a user interface (client device(s) 102, UI(s) 112; Fig. 1);
a database (Storage 114; Fig. 1); and
a processor communicatively coupled to the user computing device and the database, the processor configured to: (Workflow service host system 104; Fig. 1)
receive, from the user computing device, a workflow request (Workflows may include various types of defined processes. For example, a workflow may be a process by which a user request approval from a manager for access to a document in a library; col. 5, lines 4-6, 16-7, and col. 7, lines 15-18, col. 10, lines 37-39 and col. 13, lines 4-12);
identify an application in the database required to complete the workflow request (obtain an application identifier; col. 10, line 65 – col. 11, line 4);
retrieve, from the database, the application identifier and meta-data associated with the application (Resource manager 216 is configured to obtain the application identifier and the permission information from the memory data structure; col. 11, lines 5-7 and col. 13, lines 20-28 and resource configuration of resources for workflow application; col. 16, line 57 – col. 17, line 39 and col. 9, line 50 – col. 10, line 2);
determine that a user has proper tenancies to use the application (Access manager may be configured to grant or deny requests based on access indications; col. 12, lines 9-17 and the request is granted based on the access indication including a grant indication; col. 14, lines 9-14);
execute, using the application on an external computing device, a workflow associated with the workflow request based on the meta-data (inherent from the request is granted, as indicated above, thus, the request would be executed by the application. Also, see col. 16, lines 31-35 and Fig. 1 teaches the application is executed on an external host).
Sisley does not teach generate, based on execution of the workflow request, new meta-data associated with the application; receive, from the user computing device, feedback regarding execution of the workflow request; including the feedback in the new meta-data; and transmit the new meta-data to the database.
However, Farhan teaches generate, based on execution of the request, new meta-data associated with the application; and transmit the new meta-data to the database (Monitoring engine may generate the workload simulation data in a manner that … then the workload simulation data may be used at another information handling system by another instance of workload optimization; paragraphs [0043]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Farhan to the system of Sisley because Farhan teaches a method to improve the performance when executing a workload from any system.
Vaishnav teaches receive, from the user computing device, feedback regarding execution of the workflow request (in an event where workflow logic does not execute successfully, … runtime error; paragraph [0082]), and logging the feedback (workflow execution engine may store failure information in a log or other repository; paragraph [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Farhan to the system of Vaishnav because Vaishnav teaches a method that generate instructions to remedy the failure of the workflow logic which will improve the performance of the system in the future.

As to claim 2, Sisley teaches determine that the user has proper tenancies based on the meta-data associated with the application (col. 9, lines 50-64 and col. 10, line 65 – col. 11, line 7).

As to claim 3, Sisley teaches determine that the user has proper tenancies to use the external computing device (col. 9, lines 50-64 and col. 10, line 65 – col. 11, line 7 and col. 16, lines 31-35 and Fig. 1).

As to claim 4, Sisley teaches the database comprises a cloud-based database (external/cloud based storage; col. 7, lines 53-57 and col. 9, line 64 – col. 10, line 2).

As to claim 5, Sisley teaches the database comprises a database local to the SMC system (internal storage; col. 7, lines 53-57 and col. 9, line 64 – col. 10, line 2).

As to claim 6, Sisley teaches wherein the meta-data includes a plurality of configuration options for executing the application (col. 9, lines 50-61 and col. 16, lines 57-64).

As to claim 7, Sisley teaches based on the workflow request, to determine one configuration, of the plurality of configuration options for executing the application, to use while executing the workflow (col. 17, lines 4-39 and Access manager may be configured to grant or deny requests based on access indications; col. 12, lines 9-17 and the request is granted based on the access indication including a grant indication; col. 14, lines 9-14).

As to claim 8, it is the same as the system of claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 9-14, see rejections of claims 2-7 above, respectively.

As to claim 15, it is the same as the system of claim 1 above except this is a non-transitory computer-readable media claim, and therefore is rejected under the same ground of rejection.

As to claims 16-20, see rejections of claims 2-4 and 6-7 above, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        

DC
October 18, 2022